The motion for a new trial should have been granted in this case, and the court committed error in overruling the motion.
Without discussing all points of decision presented, this conclusion is clearly correct, in our opinion.
The line of inquiry, permitted by the court, over objections and exceptions, relative to whether or not the service of this garnishment on the Alabama By-Products Company, had a good or bad effect on the reputation of Winfield King, should not have been allowed. The evidence given in this connection was patently conclusions of the witnesses Bryant, and Cowart and invasive of the province of the jury. Like admission of other evidence of similar import was also error.
We think the amount of damages awarded was excessive, as insisted by appellant in his motion for a new trial. There appears no evidence in this case tending to show any actual or compensatory damages suffered by plaintiff, with the single exception of 25 cents paid by him to the clerk of the court for the written release of the garnishment. We find no evidence that the plaintiff lost any time from his work, nor that he was put to any expense other than above stated. The evidence does affirmatively disclose that all he, plaintiff, did was to go to the defendant and secure an order for the release and in this he experienced no trouble at all. There is no evidence that plaintiff had established any credit of any kind anywhere, nor that he lost his job or that as a result of the garnishment his credit was impaired. As stated above, the plaintiff was improperly permitted to ask the witnesses mentioned whether or not the plaintiff's standing with his employer was in any way affected. There is nothing to show that his employer paid him any less after the garnishment was run than he paid him before. There is no dispute that plaintiff continued to work at his same job. The evidence shows that he was not deprived of his wages, and also an immediate release of the garnishment upon his disputation of the debt.
As a rule, the awarding of punitive or other damages rests largely in the discretion of the jury; courts, however, will, of course, interfere with verdicts of the juries when it is manifest that they are the result of corruption, prejudice, or passion, and it is within the province of the court to set aside a verdict where it clearly appears to be excessive, or where the jury in rendering it appear to have disregarded the testimony. The amount awarded must bear some reasonable proportion to the injury sustained. We think the verdict in this case, under all the evidence, is excessive, and for this and numerous other reasons apparent on the hearing of the motion for a new trial, the court erred to a reversal in overruling the motion.
The order denying the motion for a new trial is reversed and one here rendered granting the defendant's motion for new trial, and the cause is accordingly remanded.
Reversed, rendered, and remanded.
RICE, J., dissents.